Appeal from an order of the Special Term of the ■Supreme Court, entered in the Broome county clerk’s office on May 1, 1941, ■Lenying the plaintiff-appellant’s motion for summary judgment. This action is Brought to recover for the care and maintenance of one Sarah Jane Futcher and lier baby. She had been committed to the Mt. Magdalen Training School in ■Troy by the City Court of Binghamton as a wayward minor under a commitment ■which directed that this institution render its charges for her care and keeping Ifco the defendant. When it became necessary that she have hospital care she Fwas taken by the training school to the plaintiff hospital. No notice of this fact land that the hospital would expect to receive its pay from the defendant, was [given to the defendant at or near that time, although a bill was sent several weeks later. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.